         Case 7:20-cr-00322-PMH
Case 7-20-cr-00322-PMH           Document
                           Document       64 inFiled
                                    63 Filed    NYSD 07/29/21 Page 1 ofPage
                                                       on 07/28/2021    1   1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     United States District Courthouse
                                                     300 Quarropas Street
                                             The  deadlines  set forth in the Court's
                                                                                    Order dated
                                                     White Plains, New York 10601
                                             5/27/2021 (Doc. 55) concerning pre-trial submissions and
                                             trial are adjourned sine die. The Clerk of Court is
                                                       Julyrequested
                                             respectfully    28, 2021to terminate the letter-motion (Doc.
                                             63).
BY ECF & EMAIL
                                             SO ORDERED.
The Honorable Philip M. Halpern              _______________________
United States District Judge                 Philip M. Halpern
Southern District of New York                United States District Judge
300 Quarropas Street
White Plains, New York 10601                 Dated: White Plains, New York
                                                    July 29, 2021
           Re:     United States v. Kwasi Kirton
                   20 Cr. 322

Dear Judge Halpern:

        The Government and the defense write jointly in response to the Court’s order dated July
27, 2021, setting a status conference in this matter for August 12, 2021 at 2:30 p.m. and cancelling
the final pretrial conference scheduled for August 19, 2021 at 3:00 p.m. (the “Order”). The parties
seek clarification as to whether the August 23, 2021, trial date and the pre-trial deadlines set by
the Court in this matter are being adjourned in light of the potential substitution of counsel. Given
the soon-approaching trial date and the demands of trial preparation, including the burden on
potential witnesses, the parties would be grateful for further direction from the Court.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney


                                              By: __________________________
                                                  Benjamin A. Gianforti
                                                  Assistant United States Attorney
                                                  (646) 856-5190


Cc: Joseph Vita, Esq., counsel for the defendant (by ECF & e-mail)
